Case 5:21-cv-02713-SVK Document5 Filed 04/15/21 Page 1of1

AQ 440 (Rey, 06/12) Summons ina Civil Action

 

 

for the

Northern District of Califorma

Jakub Madej

 

 

Plaintifi(s)

v Civil Action No. +

PAYPAL CREDIT dib/a PAYPAL, INC,

Net Ne Nee Nee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVEL ACTION

"Fo: (Defendant's nane and address) PayPal, line.
cio Corporate Legal Department
221% North Firsi Street
San Josa, GA $5731

A fawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ.
P. 12 (a)(2) ot (3) — you must serve on the plaintiff an answer to the atlached complaint or a motion under Rule 12 af
the Federal Rules of Civil Procedure. The answer or motion must be served on the plointiff or plaints aifomey,
whose name and address are: Jakub Made}

415 Boston Posi Ad, Ste 83-1102
Milford, CT 05460

T: (203) 928-8486, F: (203) 902-0070
E: j-madej@lawsheetcom

If you fail to respond, judgment by default will be entered against you for ihe relief demanded in ihe complaint,
You also must file your answer or motion with the court.

CLERK OF COURT

Daten . oe an

Signature of Clerk or Deputy Cterk

 

 
 
